Name: 81/548/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Akashi combined light-electron microscope, model LEM 2000' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  tariff policy;  health;  mechanical engineering;  natural and applied sciences
 Date Published: 1981-07-27

 Important legal notice|31981D054881/548/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Akashi combined light-electron microscope, model LEM 2000' may not be imported free of Common Customs Tariff duties Official Journal L 206 , 27/07/1981 P. 0021 - 0021Commission Decisionof 6 July 1981establishing that the apparatus described as "Akashi combined light-electron microscope, model LEM 2000" may not be imported free of Common Customs Tariff duties(81/548/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 19 December 1980, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Akashi combined light-electron microscope, model LEM 2000", to be used for research into multiple sclerosis, particularly with the brain antigens in section of multiple sclerosis material, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 28 April 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is a light-electron microscope; Whereas its objective technical characteristics, such as the reproducibility of the measurements, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus ;Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus "EM 400 T", manufactured by Philips Nederland BV, NL-Boschdijk 525, Eindhoven,HAS ADOPTED THIS DECISION:Article 1The apparatus described as "Akashi combined light-electron microscope, model LEM 2000", which is the subject of an application by the United Kingdom of 19 December 1980, may not be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 July 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134,31.5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------